           Case
            Case1:20-cv-01881-LAP
                 1:20-cv-01881-LAP Document
                                    Document40-1
                                             41 Filed
                                                 Filed08/24/20
                                                       08/21/20 Page
                                                                 Page11ofof66




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION

                              Plaintiff,

          vs.

TOMER FEINGOLD and                                         Civil Action No. 20-cv-1881 (LAP)
DOV MALNIK,

                              Defendants,

- and -

ADAMAS HEALTHCARE FUND, AMISERVICE
DEVELOPMENT LIMITED, AMPLE VANTAGE
TRADING LIMITED, BRAVO BUSINESS
LIMITED, KURAY INVESTMENTS LIMITED,
MIGNON GROUP LIMITED, UPBEAT
WORLDWIDE INVESTMENTS LIMITED,

                              Relief Defendants.


  STIPULATION AND ORDER MODIFYING FREEZE AS TO RELIEF DEFENDANT
                    ADAMAS HEALTH CARE FUND

          WHEREAS, Plaintiff Securities and Exchange Commission (the “Commission”) and

Relief Defendant Adamas Health Care Fund (the “Fund”) agree and stipulate as follows:

          WHEREAS, on April 8, 2020, the Commission moved this Court for an asset freeze

pursuant to Rule 65 of the Federal Rules of Civil Procedure and Section 21 of the Exchange Act

(15 U.S.C. § 78u) to freeze assets held in the United States by the Defendants and/or Relief

Defendants, including the Defendants’ and Relief Defendants’ brokerage accounts with

Interactive Brokers LLC (“Interactive Brokers”) for the pendency of this action (the

“Commission’s Application”);
         Case
          Case1:20-cv-01881-LAP
               1:20-cv-01881-LAP Document
                                  Document40-1
                                           41 Filed
                                               Filed08/24/20
                                                     08/21/20 Page
                                                               Page22ofof66




       WHEREAS, on April 8, 2020, this Court entered a temporary restraining order freezing

the Defendants’ assets held in the United States and freezing the assets held in Defendants’ and

Relief Defendants’ brokerage accounts with Interactive Brokers, pending the determination of

the Commission’s Application (the “April 8 Order”) (Dkt. 12);

       WHEREAS, on April 8, 2020, the Commission served the April 8 Order upon, inter alia,

Interactive Brokers, which subsequently froze all brokerage accounts held at Interactive Brokers

in the names of, held for the benefit of, or controlled by the Defendants and/or the Relief

Defendants, including the account identified in the Commission’s Application as a brokerage

account in the name of the Fund (the “Fund IB Account”);

       WHEREAS, on May 5, 2020, this Court, with the consent of the Commission and the

Fund, extended the temporary asset freeze and adjourned the briefing schedule associated with

the Commission’s Application in order to permit ongoing discussions among the parties

regarding a negotiated resolution of the Commission’s Application (Dkt. 23);

       WHEREAS, after the Fund filed an opposition brief and the Commission filed a reply

brief, the Fund was granted leave by this Court to file a sur-reply brief (Dkt. 35), with the filing

deadline later extended on consent from July 10 to August 7, 2020 (Dkt. 36), and later extended

on consent to August 21, 2020 (Dkt. 39);

       WHEREAS, counsel for the Fund and the Commission have been engaged in

discussions regarding the current ownership of the Fund, including the percentage of ownership

held directly or indirectly by Defendants Tomer Feingold (“Feingold”) and Dov Malnik

(“Malnik”);

       WHEREAS, the Commission and the Fund have reached an agreement whereby the

Fund consents to the continued freeze of the assets of the Fund IB Account, which currently



                                                  2
        Case
         Case1:20-cv-01881-LAP
              1:20-cv-01881-LAP Document
                                 Document40-1
                                          41 Filed
                                              Filed08/24/20
                                                    08/21/20 Page
                                                              Page33ofof66




amounts to approximately $5,617,058.56 and shall be increased (as provided herein) to a total of

$8.5 million, subject to the Fund submitting additional proof of ownership to the Commission,

which may result in the parties seeking further relief from the Court to modify this Stipulation

and Order;

       WHEREAS, the Commission and the Fund have agreed that the Fund shall transfer

monies from an account held in the name of the Fund at JPMS PLC in the United Kingdom (the

“Fund JPMS Account”) to the Fund IB Account in the amount of $2,882,941.44 or such other

amount sufficient to increase the balance of the Fund IB Account to $8.5 million;

       WHEREAS, the Commission and the Fund have agreed that once the Fund has increased

the balance of the Fund IB Account to $8.5 million, any Fund assets previously frozen pursuant

to the April 8 Order, other than the Fund IB Account, may be released, and have further agreed

that none of those previously-frozen funds or any other Fund assets will be disbursed directly to

Defendants Feingold and/or Malnik or, to the best of the Fund’s knowledge, indirectly to or for

the benefit of Feingold and/or Malnik;

       WHEREAS, the Court is authorized to grant the relief set forth in this Order pursuant to

the Federal Rules of Civil Procedure, its general equitable authority and Section 21(d)(5) of the

Securities Exchange Act of 1934 [15 U.S.C. § 78u(d)(5)];

                                                 I.

       IT IS HEREBY STIPULATED AND AGREED by the Commission and the Fund

through respective undersigned counsel, that the April 8 Order shall remain in force as to the

Fund IB Account, pending the disposition of this case, subject to the Fund submitting additional

proof of ownership to the Commission concerning the ownership of the Fund, which may result

in the parties seeking further relief from the Court to modify this Stipulation and Order;



                                                 3
         Case
          Case1:20-cv-01881-LAP
               1:20-cv-01881-LAP Document
                                  Document40-1
                                           41 Filed
                                               Filed08/24/20
                                                     08/21/20 Page
                                                               Page44ofof66




                                                  II.

       IT IS HEREBY FURTHER STIPULATED AND AGREED that Interactive Brokers

and each of its financial and brokerage institutions and each of their officers, agents, servants,

employees, attorneys, and those persons or entities in active concert or participation with them

who receive actual notice of this Order by personal service or otherwise (including by fax, email,

or overnight delivery service) and each of them, shall continue to hold and retain all assets and

funds of the Fund IB Account pending further order of this Court;

                                                 III.

       IT IS HEREBY FURTHER STIPULATED AND AGREED that the April 8 Order

shall immediately cease to apply to any asset located within the United States (including the

Fund IB Account) which becomes subject to any later order entered by any federal court as a

result of proceedings that may be filed by the United States or any department or agency thereof

under any federal civil or criminal forfeiture statute, to the extent that such later order requires

the transfer of any such asset to the United States government;

                                                 IV.

       IT IS HEREBY FURTHER STIPULATED AND AGREED that JPMS PLC is

authorized under this Order to transfer monies from the Fund JPMS Account to the Fund IB

Account, including $2,882,941.44 or such other amount sufficient to fulfill the parties’

agreement set forth herein; that the parties will send the Court a joint letter within three (3)

business days of the transfer to confirm that a total of $8.5 million has been frozen under this

Order; that the April 8 Order is hereby modified so as to permit the transfer of funds from the

Fund JMPS Account to the Fund IB Account; and that, upon the submission of the joint letter to




                                                   4
         Case
          Case1:20-cv-01881-LAP
               1:20-cv-01881-LAP Document
                                  Document40-1
                                           41 Filed
                                               Filed08/24/20
                                                     08/21/20 Page
                                                               Page55ofof66




the Court, the freeze of Fund assets shall be limited to the Fund IB Account and any Fund assets

other than the Fund IB Account may be released;

                                                V.

         IT IS HEREBY FURTHER STIPULATED AND AGREED that the Fund shall not

redeem any ownership interest or otherwise disburse any Fund assets directly to Defendants

Feingold and/or Malnik or, to the best of the Fund’s knowledge, indirectly to or for the benefit of

Defendants Feingold and/or Malnik during the pendency of this case, absent further Order of this

Court.

                                                VI.

         IT IS HEREBY FURTHER STIPULATED AND AGREED that this Order shall be,

and is, binding on the Fund, and any of the Fund’s agents or representatives and those persons in

active concert or participation with the Fund who receive actual notice of this Order by personal

service or otherwise;

                                                VII.

         IT IS HEREBY FURTHER STIPULATED AND AGREED that the Court shall retain

jurisdiction of this matter for all purposes.




                                                 5
       Case
        Case1:20-cv-01881-LAP
             1:20-cv-01881-LAP Document
                                Document40-1
                                         41 Filed
                                             Filed08/24/20
                                                   08/21/20 Page
                                                             Page66ofof66




Dated: August 21, 2020
                                              /s/ Assunta Vivolo
                                             Assunta Vivolo
                                             U.S. Securities and Exchange Commission
                                             1617 JFK Boulevard, Suite 520
                                             Philadelphia, PA 19103
                                             (215) 597-3100
                                             VivoloA@sec.gov
                                             Counsel for Plaintiff
                                             Securities and Exchange Commission


Dated: August 21, 2020
                                              /s/ H. Gregory Baker
                                             H. Gregory Baker
                                             Lowenstein Sandler LLP
                                             1251 Avenue of the Americas
                                             New York, New York 10020
                                             (212)-419-5877
                                             HBaker@lowenstein.com
                                             Counsel for Adamas Health Care Fund



IT IS SO ORDERED, this ____
                       24th day of _____,
                                   August 2020:




                                        HONORABLE LORETTA A. PRESKA
                                        UNITED STATES DISTRICT JUDGE




                                         6
